Bronson, Ch. J.,
in which Jewett, J., concurred, for some general principles applicable to the case at bar.
In the case of Barry v. Foyles, 1 Pet., 311, the defendant appeared, discharged the attachment by giving special bail, and it was very consistently held, that a variance between the account filed in the attachment proceedings and the declaration on which the ease was tried, made no difference; for no reference could be had to the attachment proceedings.
The process in Ames v. Winsor, 19 Pick., 247, was not left at the last and'usual place of abode óf the defendant; and the service was held defective. And it was held, that if the defendant had pleaded any plea to the merits, this would have been a voluntary submission to the jurisdiction of the court and a waiver of all exceptions to the sufficiency of the service. Commenting on this method of service however, Shaw, Ch. J., says: “ The law proceeds on the supposition that, at a man’s dwelling-house, there will be some person enjoying his confidence, careful of his interests, and charged with his concerns, who will give him actual notice, and such service being the most likely to accomplish that object, the statute, for many purposes, gives it the force and effect of actual notice. The law raises no such presumption, and the statute gives no such legal effect to a notice left at another place.” Nor does it, in our opinion, where there is a material misnomer and such service is attempted. But of this, more hereafter.
The case of Arnold v. Tourtellot, 13 Pick., 172, was not unlike that last cited. There the process was served in the State of Connecticut, beyond the jurisdiction of the justice rendering the judgment and, on error, it was neld defective.
The ease of Franklin v. Talmadge, 5 Johns., 84, only decides that a deed to William. T. Robinson was admis*316sible under a declaration alleging it to have been made to William Robinson. And Roosevelt v. Gardiner (2 Cowen, 463), decides no more which could by possibility apply to the case at bar.
The early case of Crawford v. Satchwell, 2 Strange., 1218, was trespass. Plaintiff sued by the Christian name of Archibald. Defendant justified, and averred that plaintiff was the same person who was sued by the name of Arthur. On demurrer the plea was held good, upon the ground that plaintiff had missed his time for talcing advantage of the misnomer, which should have been done by pleading it in the first action. If the service was personal, as we must presume (the case disclosing nothing upon the subject) the. conclusion from the authorities was legitimate. And yet see, even as, to such cases, Melvin v. Fisher, 8 N. H., 406; Cole v. Hindson, 6 Tenn., 234; also as applicable, Binfield v. Maxwell, 15 East., 87; Shadgett v. Clipson, 8 Id., 438; Boyden v. Hastings, 17 Pick., 200; Commonwealth v. Perkins, 1 Id., 387.
There are, however, other cases that seem to be more applicable' to the one now before us. Thus, Slasson v. Brown, 20 Pick., 436, was debt on a bond, conditioned that Brown -would not go beyond the exterior limits of the prison until lawfully discharged. That he did go without the-prison limits was admitted, but the defense was that he had been discharged from his imprisonment in due course of law by taking the poor debtor’s oath. The validity of this discharge was the question at issue. It appeared that a citation was issued to creditors, and among others to plaintiff, by the name of Ebenezer B. Slasson, his true name being Edward B. The service was made upon S., as attorney of Ebenezer B., and, says Dewey, J.: “ It is to be remarked that the notice was not served on the creditor, but on his attorney, which much strengthens the objection. Mr. S., upon whom the *317service was made, was not the attorney of any one having that name, and was not, therefore, bound to take notice of any proceeding connected with the citation. There was, therefore, no such notice as the statute requires previous to the exercise of jurisdiction, and the magistrates had no lawful authority to proceed to discharge the debtor'upon his examination and taking the oath administered to him. It is essential to the rights of parties that they should have proper notice of all proceedings affecting their interest. This principle lies at the foundation of all our proceedings in courts of justice, and has always been strictly applied when questions have arisen as to the validity of acts of inferior tribunals.” And upon the necessity of notice and a compliance with the statute in proceedings before inferior tribunals, see the very full and able opinion of the Chief Justice (Bronson) in Barnes v. Harris, 4 Comst., 375.
The case of Fitzgerald v. Salentine, 10 Metc., 436; is cited by both parties to this controversy. And we confess that it is difficult to determine whether the judgment upon which plaintiff sought to recover in an action of debt, was held invalid because the writ in the original action was directed to the defendant by a wrong name, or because it was served by leaving a copy at his hoarding-house. If the latter was the sole ground of this decision, then the defect would have been equally fatal if there had' been.no misnomer. And yet it is said that “when a party is sued hy a wrong name, and the summons is left at a boarding-house, without other service, we cannot hold it to be such a service as is contemplated by the law.” Other parts of the opinion would seem to indicate that the misnomer alone would not have been fatal. The only, difference, however, between that case and this is, that here the notice was left at defendant’s usual place of residence; the defendant, however, at the *318time, and for a month, before and after, having a temporary residence at another and distant place. And see Inhabitants of Lanesborough v. New Ashford, 5 Pick., 190; Pilkey v. Gleason, 1 Iowa, 85.
In Illinois the courts use this language: In making service by copy left at the residence, as in a case of constructive notice by publication, the requirement of the statute must be complied with, and this must appear affirmatively on the record. Bogland v. Same, 18 Ill., 552. And again: If the particular mode of service required by statute can in any case be dispensed with, it can only be done where the court can see that the information conveyed to the defendant was as full and beneficial as if the service had been in strict conformity to the statute. Maker v. Bull, 26 Ill., 351. Or as it is expressed in another case: To obtain jurisdiction of the person when this mode of service (by copy left) is adopted, the statute must be complied with. Cost v. Rose, 17 Ill., 277. And see to the same effect, O'Donnell v. Howes, 27 Ill., 511; Pardon v. Dwire, 23 Id., 574; Divilbiss v. Whitmire, 20 Id., 425; Wooster v. Lyons, 5 Blackf., 60; Delano v. Jopling, 2 Littell, 118. And as somewhat applicable, Farris v. Powell, 10 Iowa, 553; Diltz v. Chambers, 2 G. Greene, 479; Hodges v. Same, 6 Iowa, 78; Dupont v. Downing, Id., 172; Tunis v. Withrow, 10 Id., 305.
Leaving cases, however, we come to the consideration, more particularly of the established facts in the one before us. First, then, the plaintiff was misnamed in the original action. Iler name is admitted to be Emeline, and she was sued, and served with notice as Caroline J. She was not at the time living at the house where the notice was served, though she regarded and treated it as her usual place of residence. She had no knowledge whatever of the commencement of said action. Nor was she .aware of the judgment until some two years after its ren*319dition. Defendants knew all these facts before taking the property. She did not owe the amount of the judgment, and the amount actually due she offered to pay before the seizure. The plaintiff in the original action, instead of securing personal service relied upon service by copy. In doing so, a radical, cardinal mistake intervened. No copy was in fact left, such as the law requires. And of all this he had ample notice before the seizure of this property. It seems to us most just and reasonable, that, if a party relies upon such a service, he should give the defendant his or her true name. And especially so when the copy is left, as in this case, at a place, where the defendant does not, at the time, actually reside. That is to say, if John Jones shall be sued by the name of William Smith, or William Jones, at a time when he is absent from home for months, and a copy of the notice shall be left, containing the wrong name, at his residence, he ought not to be concluded by such service. By such service he is in no legal or logical sense advised that a claim is made against him. , Assuming the legal supposition that at his dwelling-house there will be those enjoying his confidence, and protecting his interest, who will give him actual notice of the copy left, this supposition ought not reasonably to be extended to a case, where there is a misnomer, misleading and fatal in its character. For it must not be forgotten that if such a service is conclusive, then it would be equally so, if the two names bore no shade of resemblance to each other, the cardinal idea of appellees’ theory being that it has the like force and effect for all purposes, as an actual, personal service. And yet, as we have seen, the reason for holding the defendant to plead the misnomer in abatement in the case of personal service is that he is actually advised, so that there is no room for doubt or mistake, that Tie is the very party against whom the demand is made, and the *320law says if he fails to heed the commands of its process, he does so at his peril. But it is not true in fact or law that he has such notice, such warning, when the plaintiff fails to comply with the requirements of the statute in making this statutory or substituted service.
We concede that the case is not free from difficulty. In view of its facts however, from the best thought we have been able to give to it, we feel constrained to hold that the instructions complained of are erroneous. Guided by what we regard the reason and policy of the law, and confining ourselves for the present alone to the peculiar facts of this case, we think defendants were trespassers. To condense them, these facts are: the admitted material misnomer, plaintiff’s- temporary sojourn at another place, her entire ignorance of the pendency of said action and of the judgment, her offer to pay the amount actually due, and notice of all these facts to the defendants before the seizure. The absence of either of these elements might materially affect the strength of plaintiff’s position. But their union would seem to make it next to impregnable, however assailed.
Reversed.